COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

                                                '

                                                '                 No. 08-17-00203-CV
  IN RE: JIMMY LEE SWEED,
                                                '         AN ORIGINAL PROCEEDING
                               Relator.
                                                '                  IN MANDAMUS
                                                '



                                       JUDGMENT

       The court has considered this cause on the Relator=s petition for writ of mandamus against

the Honorable Linda Chew, Judge of the 327th District Court of El Paso, Texas, and concludes

that Relator=s petition for writ of mandamus should be denied. We therefore deny the petition for

writ of mandamus, in accordance with the opinion of this court.

       IT IS SO ORDERED THIS 11TH DAY OF OCTOBER, 2017.



                                     ANN CRAWFORD McCLURE, Chief Justice


Before McClure, C.J., Rodriguez, and Palafox, JJ.